Citation Nr: 0127518	
Decision Date: 12/19/01    Archive Date: 12/28/01

DOCKET NO.  00-20 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial compensable evaluation for tinea 
pedis and hyperhidrosis of the feet.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran had active military service from July 1984 to 
March 1988 and from November 1988 to June 1998.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of 
August 1999, by the Winston-Salem, North Carolina Regional 
Office (RO), which granted service connection for bilateral 
tinea pedis and hyperhidroses, evaluated as noncompensably 
disabling, effective July 1, 1998.  The notice of 
disagreement with this determination was received in June 
2000.  The statement of the case was issued in July 2000.  
The substantive appeal was received in September 2000.  A 
supplemental statement of the case was issued in March 2001.  
The appeal was received at the Board in September 2001.  

On October 3, 2001, the veteran appeared at the Winston-
Salem, North Carolina RO and testified at a videoconference 
hearing before the undersigned Member of the Board, sitting 
in Washington, DC.  The veteran accepted this hearing in lieu 
of an in-person hearing.  A transcript of the videoconference 
hearing is of record.  


REMAND

In Ardison v. Brown, the United States Court of Appeals for 
Veterans Claims (hereinafter, "the Court") held that the 
duty to assist requires that, when a claimant submits a claim 
for a disease cyclical in the manifestation of its symptoms, 
such as tinea pedis (athlete's foot), VA must conduct an 
examination during the active stage of the disease.  Ardison 
v. Brown, 6 Vet. App. 405, 407 (1994); see Bruce v. West, 11 
Vet. App. 405, 410 (1998) (interpreting the Court's decision 
in Ardison).

In Ardison, the veteran's tinea pedis was a chronic condition 
that would periodically worsen and spread to other areas of 
the body.  The Court held that when a claimant's medical 
history indicates that his condition undergoes periods of 
remission and recurrence, VA is required to provide a medical 
examination during the period of recurrence in order to 
provide a proper disability rating.  Cf. Voerth v. West, 13 
Vet App 117 (1999) (holding an examination was not necessary 
during the active phase of a disease that did not interfere 
with employment and where the active phase lasted for only a 
day or two). 

In the instant case the veteran has consistently reported 
that his tinea pedis is active during summer months, and he 
has furnished evidence that the conditions interferes with 
employment when active.  He has not, however, been afforded 
an examination during those months.  

In view of the foregoing, this case is REMANDED for the 
following:

1.  The RO should, in accordance with 
Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, ___ (2000); 38 U.S.C.A. 
§ 5103A(c) (West Supp. 2001), request 
that the veteran supply the names and 
addresses of all facilities that have 
treated him for any of the disabilities 
at issue since October 2001.  The RO 
should then take all necessary steps to 
obtain copies of all records not already 
contained in the claims folder.  The RO 
should also inform the veteran of any 
records it has been unsuccessful in 
obtaining as provided under 38 U.S.C.A. 
§ 5103A(b)(2))

2.  The veteran should then be afforded 
an appropriate examination to evaluate 
the severity of his tinea pedis and 
hyperhidrosis.  The examination should be 
scheduled during the summer.  The 
examiner should review the claims folder, 
and note such review in the examination 
report.  The examiner should note whether 
the disability is manifested by 
exfoliation, exudation, or itching; and 
if manifested by exudation or itching; 
whether those symptoms are constant.  The 
examiner should also note the extent of 
any lesions, and whether there is marked 
disfigurement.

The examiner is also requested to express 
an opinion as to the extent to which the 
tinea pedis and hyperhidrosis would be 
expected to interfere with employment, 
especially during flare-ups.

3.  After ensuring that the development 
requested in this remand has been 
completed, the RO should readjudicate the 
veteran's claim in accordance with the 
VCAA.  If the benefits sought remain 
denied, the veteran and his 
representative should be furnished with a 
supplemental statement of the case.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The veteran is advised that the 
examination requested in this remand is deemed necessary to 
evaluate his claim and that his failure, without good cause, 
to report for scheduled examinations could result in the 
denial of his claim.  38 C.F.R. § 3.655 (2001).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




